Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1070
                         Lower Tribunal No. 11-84-A-P
                             ________________


                             Alexis Hernandez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Monroe County, Timothy J. Koenig, Judge.

     Alexis Hernandez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.